Order filed July 14, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00488-CV
                                 ____________

   PATRICIA A. POTTS, INDIVIDUALLY AND AS NEXT FRIEND TO
                      A.M.W., A CHILD, Appellant

                                       V.

VINCENT D. WILLIAM AND DMG EQUIPMENT COMPANY, LTD D/B/A
                PAVERS SUPPLY COMPANY, Appellee


                   On Appeal from the 257th District Court
                           Harris County, Texas
                     Trial Court Cause No. 1996-50567

                                   ORDER

      This is an attempted appeal from an order of dismissal for want of
prosecution. Pursuant to chapter 11 of the Texas Civil Practice and Remedies
Code, appellant Patricia A. Potts has been declared a vexatious litigant and is
therefore subject to the pre-filing order under section 11.101. Tex. Civ. Prac. &
Rem. Code §§ 11.101, 11.103 (West Supp. 2014).
      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Id. § 11.103(a) & (d). This is not an
appeal from a pre-filing order entered under section 11.101.

      This court will consider dismissal of this appeal unless appellant, within 10
days of the date of this order, files a copy of the order from the local administrative
judge permitting the filing of this appeal. See id. § 11.103(a).



                                 PER CURIAM




                                           2